Citation Nr: 1233204	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for cervical disc disease with multiple disc herniations.

2.  Entitlement to an initial evaluation greater than 20 percent for residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation.

3.  Entitlement to an initial evaluation greater than 10 percent for vasovagal syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a May 2005 rating decision, the RO increased the evaluation for residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation from 10 percent to 20 percent.

A Travel Board hearing was held in June 2009 at the RO before the undersigned Veterans Law Judge, and a copy of the hearing transcript has been added to the claims file.

This claim was previously before the Board in August 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's cervical disc disease with multiple disc herniations is manifested by forward flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 45 degrees, bilateral lateral rotation to 80 degrees, and pain.

2.  The Veteran's residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation are manifested by forward flexion to 90 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, bilateral lateral rotation to 30 degrees, and pain.

3.  The Veteran's vasovagal syndrome is manifested by dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for cervical disc disease with multiple disc herniations have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for an initial evaluation greater than 20 percent for residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5243-5237 (2011).

3.  The criteria for an initial evaluation greater than 10 percent for vasovagal syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DCs 8199-8108 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  September 2006 and January 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required and the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  The Veteran's service treatment records, VA medical treatment records, private treatment records, and Social Security records have been associated with the claims file.  

The Veteran was provided VA examinations in March 2012 for his cervical spine and lumbosacral spine.  He had a general medicine VA examination in January 2007 that included vasovagal syndrome.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These examinations were adequate because they provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the nature of the Veteran's cervical disc disease, residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation, and vasovagal syndrome.  The Statement of the Case shows that the Veteran has actual knowledge of what is required for increased evaluations.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal. The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119   (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

A. Cervical Disc Disease with Multiple Disc Herniations and Residuals of a Fracture of the L3-4 Transverse Process and L5-S1 Disc Herniation

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable  ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in May 2003 at which he rated his lumbar pain as 8 out of 10 and his cervical pain as 7 out of 10.  Treatment consisted of rest, NSAIDs, physical therapy and use of a TENS unit.  The symptoms were present on a constant basis.  Precipitating factors were physical activity and inclement weather.  There was decreased range of motion as the symptoms waxed and waned during the day.  The Veteran had right upper extremity radiculopathy that extended from the fingertips and was complicated by that he had undergone surgery for cubital tunnel syndrome for both upper extremities.  He walked unaided, did not use braces or other supportive devices, and walking for extended distances could cause discomfort.  MRIs of the cervical and lumbar spines showed degenerative changes and small disc herniations at multiple levels.  The examiner noted that the Veteran's condition precluded the full enjoyment of recreational activities.  Discomfort was noted with extended driving and there was the potential for interference with occupations requiring vigorous physical activity.  Activities of daily living were unaffected.

On examination straight leg raises were negative, extensor hallucis strength was full, and deep tendon reflexes were normal.  Sensation was intact and there was tenderness to palpation over the lumbar vertebrae and paravertebral muscles bilaterally.  Range of motion was flexion to 70 degrees, extension to 30 degrees, and bilateral lateral flexion to 30 degrees.  Motion was painful at 50 to 70 degrees and 20 to 30 degrees extension.  There was fatigability with repetitive use.

The cervical spine had no overt deformity, and there was tenderness to palpation bilaterally throughout the cervical vertebrae and spinal accessory muscles.  Deep tendon reflexes in the upper extremities were normal and symmetric, and there was full strength.  Range of motion of the cervical spine was flexion to 45 degrees, extension to 35 degrees, and bilateral rotation to 70 degrees.  Motion was painful at 20 to 35 degrees extension and 50 to 70 degrees bilateral rotation.

The Veteran began VA occupational therapy due to back pain in October 2003.  He rated the pain as 2 to 3 out of 10 and constant.  He had gone to a chiropractor, who was pleased with the increased lumbar mobility.  The Veteran said that he tolerated lumbar traction well and that there had been a 50 percent gain in mobility.  Flexion of the cervical spine was within normal limits with pain and extension was decreased by 80 percent.  At December 2003 occupational therapy the Veteran rated the pain as 1 to 2 out of 10 when at rest and 8 of 10 at its worst.  The pain increased with lifting, and his neck was stiff and tight.  At December 2003 VA primary care treatment the Veteran said that he wanted to be referred to physical therapy due to multiple areas of musculoskeletal pain and stiffness.  He had used a TENs unit and had had traction therapy weekly since October 2003 with increased flexibility but continued pain/stiffness.  The Veteran had taken Mobic with moderate relief.

The Veteran had a VA consultation with physical medicine and rehabilitation services in January 2004.  He complained of intermittent pain and stiffness in the low back and denied any radiation of the low back pain to either extremity.  The Veteran also complained of difficulty bending over due to pain and stiffness in the low back.  He had been wearing a back brace for the past four weeks.  

On examination there were no external injuries or deformities of the cervical spine.  Active range of motion was within normal limits.  The thoracic spine was unremarkable, and the lumbosacral spine had no external injuries or deformities.  There was slight tenderness on palpation of the midline over the sacroiliac joints bilaterally.  On forward flexion the Veteran could reach to the knees.  Extension and lateral rotation were moderately limited.  There was full motor strength in the extremities and straight leg raising was 0 to 70 degrees bilaterally.  The assessment was chronic low back and low neck pain, and the Veteran was referred for pool therapy for evaluation and treatment of chronic low back pain.  His occupational therapy subsequently included exercises in the pool.

At August 2004 VA treatment, range of motion of the cervical spine was close to being within normal limits, and extension and lateral rotation of the lumbosacral spine were slightly limited.  The Veteran was to continue pool therapy.  An August 2004 MRI of the cervical spine showed mild central stenosis at multiple levels, a disc herniation at C5-6, and neural foramina narrowing at multiple levels.  An MRI of the lumbar spine showed mild central canal stenosis from L1-2 through L3-4 and a broad-based central canal and right paracentral disc protrusion at L5-S1.  

Later in August 2004 the Veteran said that his overall flexibility and movements were improving, but he continued to have low back pain that radiated to the right foot.  He was using cervical traction at home 2 or 3 times a week, and he used a neck pillow and towel under his neck, but they did not help much.  The neck pain was not radiating to either extremity and he was taking Naproxen twice daily and Vicodin on occasion.  On examination there was subjective pain of the cervical spine but no tenderness or spasms.  Active range of motion was close to normal limits with pain and stiffness during left lateral rotation.  The thoracic spine was unremarkable, and the lumbosacral spine had slight tenderness to palpation in the midline and over the sacroiliac joints.  On forward flexion the Veteran could reach to the mid-leg level, and extension and lateral rotation were slightly limited.

In September 2004 the Veteran complained of chronic pain at pain management treatment.  It was noted that the Veteran did not appear to be in any discomfort or acute distress.  Range of motion was limited about the cervical and lumbosacral spines, but the extent of the limitation was not indicated.  There was tenderness to palpation of the cervical and lumbosacral spines.  The neck pain radiated across the upper back, and the low back pain radiated across the buttocks.  He rated the pain as 6 to 7 out of 10 in severity without medications, and analgesics reduced it to 2 to 3 out of 10.

At November 2004 occupational therapy the Veteran said that his back pain was 8 out of 10 most of the time.  December 2004 occupational therapy treatment records indicate that the Veteran had experienced temporary relief from back and neck pain with no longterm relief.  Aquatic exercises had helped him maintain flexibility.

January 2005 VA chiropractic treatment records indicate that the Veteran's back pain was constant and that he rated it an 8 out of 10.  Changing positions every 15 minutes helped dull the pain in his back.  A neurologist treated the Veteran in February 2005 and felt that the neurological examination was near normal.  Surgery was not necessary, and the Veteran was encouraged to continue taking medication and doing physical therapy.

The Veteran had a VA examination for his spine in March 2005 at which he complained of neck and back pain.  The low back pain came and went and was worse after prolonged standing or sitting.  The cervical pain was rated 5 out of 10 and the lumbar pain was rated 8 out of 10.  Precipitating factors were physical activity and weather and alleviating factors were rest and medication.  There was decreased range of motion as the conditions waxed and waned during the day.  The Veteran used a back brace and did not use any assistive devices for walking.  He could walk for half a mile, and there was no unsteadiness.  The examiner felt that the Veteran's condition precluded the full enjoyment of recreational activities.  There was discomfort with driving and there was the potential for interference with occupations requiring vigorous physical activity.  Bending, stooping, and working overhead aggravated the pain.  Activities of daily living were not affected.

On examination there was no atrophy of the lumbar spine.  Posture and gait were normal and no other deformities were noted.  Straight leg raises were negative and motor power and sensation were normal.  Tenderness to palpation was noted over the lumbar vertebrae and paravertebral muscles bilaterally.  Range of motion was flexion to 90 degrees, extension to 30 degrees, and bilateral lateral flexion to 30 degrees.  Motion was painful at 50 to 70 degrees flexion and 20 to 30 degrees extension.

No overt deformity of the cervical spine was noted, and there was tenderness to palpation over the cervical vertebrae and spinal accessory muscles bilaterally.  Deep tendon reflexes throughout the upper extremities were normal and symmetric, and motor strength was normal.  Range of motion was flexion to 45 degrees, extension to 45 degrees and rotation to 80 degrees.

The examiner noted that the ranges of motion were affected as the Veteran's condition waxed and waned throughout the day.  A neurological examination was normal.  The diagnosis was cervical and lumbar spondylosis with chronic pain, residuals of a fracture, L3-4, and disc herniation at L5-S1.

The Veteran said at January 2006 VA chiropractic treatment that the treatment provided a couple days of decreased symptoms.  He also continued to have pool therapy.  October 2006 treatment records indicate that the Veteran had had a good response to prior chiropractic manipulative therapy.  At January 2007 chiropractic treatment the Veteran said that he had reaggravated his chronic low back pain two weeks before without a known precipitating event.  It had improved somewhat on its own to the point that it was moderate in intensity.

At a January 2007 VA general medicine examination the Veteran said that he had constant neck and back pain.  On examination there was full range of motion of the cervical and lumbar spines with pain at the end points of motion.  There were no additional limitations with three repetitions of movement due to pain, fatigue, incoordination, weakness, or lack of endurance.  

February 2007 X-rays of the lumbosacral spine showed focal degenerative joint disease and degenerative disc disease with no acute changes.  May 2007 X-rays of the cervical spine showed mild cervical spondylosis at C5-C6 with mild right foraminal encroachment.  In December 2007 the Veteran complained of increased low back pain radiating to his right leg.  The pain was worse at night, and Vicodin did not provide relief.

The Veteran testified at the June 2009 hearing that he had last been treated for his cervical spine a month and a half before and that he continued to be prescribed Vicodin.  He could no longer perform tasks such as chopping wood or raking due to pain.  Pain went down both arms, with the right worse than the left.  In the afternoon he would lie down due to his pain.  When the Veteran turned in certain directions he would get shooting pain in his low back.

An orthopedist indicated in a June 2010 form for the Veteran's Social Security claim that the Veteran could frequently lift or carry up to 10 pounds and could occasionally lift or carry up to 20 pounds.  The Veteran did not need a cane to ambulate, and he could not sit for more than an hour at a time or for more than 6 hours a day.  He could stand for a half hour to 45 minutes at a time and for up to 3 hours a day.  Activities of daily living were not affected and the Veteran was limited in balance, kneeling, climbing stairs and ramps, stooping, crouching and crawling.  He could not climb ladders or scaffolding.

November 2011 X-rays of the lumbar spine from private treatment showed degenerative disc disease and possible old traverse process fractures.  December 2011 X-rays of the lumbar spine showed no abnormal translational motion with flexion and extension, and cervical spine X-rays showed degenerative changes and osteopenic osseous structures.  A February 2012 MRI of the cervical spine showed mild to moderate spondylitic changes with multilevel neural foraminal narrowing.  There was a small amount of myelomalacia within the spinal cord at C5-C6.  An MRI of the thoracic spine showed minimal spondylitic changes which were most pronounced at T11-T12.  A lumbar spine MRI showed a herniated disc centrally to the right at L5-S1, moderate central spinal stenosis and minimal neural foraminal narrowing at L4-L5, moderate central spinal stenosis at L3-L4, and moderate to severe central spinal stenosis at L2-L3.

The Veteran had a VA examination for his lumbosacral spine in March 2012 at which he complained of a constant, dull grinding ache.  The pain waxed and waned throughout the day, becoming moderate and occasionally stronger, at which time he took Vicodin.  The pain occasionally shot down to the right thigh.

On examination, range of motion was forward flexion to 90 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was objective evidence of painful motion at 15 degrees extension, and otherwise there was no objective evidence of pain on motion.  Range of motion was the same after repetitive testing.  The examiner indicated that there was not functional loss or impairment of the thoracolumbar spine.  There also was not localized tenderness, pain to palpation, or guarding or muscle spasm of the thoracolumbar spine.  There was full muscle strength, and right knee reflexes were hyperactive.  A sensory examination was normal and there was no radiculopathy on examination.  The Veteran used a back brace on a regular basis.
The Veteran's cervical spine was also examined in March 2012, and he complained of decreased range of motion, a constant sensation that the neck was in a vice, and numbness in his hands when keeping his arms still for long.  The Veteran had a history of bilateral carpal tunnel syndrome for which he had had release surgery.  Flare-ups did not impact the function of the cervical spine.

On examination range of motion was forward flexion to 45 degrees, extension to 15 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation to 80 degrees.  There was objective evidence of painful motion at 15 degrees extension.  The ranges of motion were unaffected by repetitive testing.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm of the cervical spine.  Muscle strength was full and reflexes to the right upper extremity were absent.  There was involvement of the C5-6 nerve root, which caused mild symptomatology in the right upper extremity.  The examiner felt that the Veteran had intervertebral disc syndrome of the cervical spine, but there had not been any incapacitating episodes over the past 12 months.  The Veteran did not use any assistive devices for his cervical spine.  Movements of the neck and low back showed no guarding or flinching.  The Veteran had a strong grip and decreased sensation on both palms.

After a review of all of the lay and medical evidence of record, the Board find that at no time during the initial period on appeal has the Veteran's cervical disc disease with multiple disc herniations and residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation manifested to the levels of 20 percent and 40 percent evaluations, respectively.  

To receive a 20 percent evaluation for cervical disc disease with multiple disc herniations, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5242.

The treatment and examination records discussed above do not show that forward flexion of the cervical spine was ever limited to 30 degrees or that the combined range of motion was ever limited to 170 decrees.  Most recently, at the March 2012 VA examination, forward flexion was 45 degrees and the combined range of motion was 310 degrees.  The record also does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran has been diagnosed with IVDS of the cervical spine.  The March 2012 examiner indicated that the Veteran did not have any incapacitating episodes over the past 12 months.  Furthermore, the previous treatment and examination records do not show that the Veteran has ever had an incapacitating episode for which a physician has prescribed bedrest.  Therefore, an increased evaluation is not available under the rating criteria for IVDS for cervical disc disease with multiple disc herniations.  See 38 C.F.R. § 4.71a, DC 5243.

To receive a 40 percent evaluation, the next highest available for residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation, the evidence must show forward flexion of the thoracolumbar spine of 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DCs 5243-5237.  At the March 2012 VA examination, forward flexion of the thoracolumbar spine was 90 degrees, and the record does not show that it has ever been measured at less than 70 degrees.  Furthermore, the record does not show unfavorable ankylosis of the thoracolumbar spine.  There is also no indication from the record that the Veteran has been prescribed bedrest due to IVDS of the thoracolumbar spine.  Therefore, an increased evaluation is not available under the General Rating Formula for Diseases and Injuries of the Spine or under the criteria for IVDS.  See 38 C.F.R. § 4.71a, DCs 5237, 5243.

The Board notes that the January 2007 and March 2012 VA examiners specifically addressed the criteria set forth in DeLuca, supra.  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges the findings of pain throughout the Veteran's range of motion at different times in the record.  The examiners specifically noted no change in range of motion due to the pain or repetitive motion.  Applying the DeLuca criteria, the Veteran's symptomatology does not lead to a higher rating for the cervical disc disease with multiple disc herniations or residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation. 

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected cervical disc disease with multiple disc herniations and residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and initial ratings greater than 10 percent for the Veteran's disc disease with multiple disc herniations and greater than 20 percent for the Veteran's residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

B.  Vasovagal Syndrome

The RO rated the Veteran by analogy under Diagnostic Code 8108 for vasovagal syndrome.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 8108 pertains to narcolepsy, which is to be rated as epilepsy, petit mal.  38 C.F.R. § 4.124a (2011).  Diagnostic Code 8911 pertains to epilepsy, petit mal.  Id. 

The Rating Schedule does not contain a specific diagnostic code for vasovagal syndrome.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In this case, the Board finds that Diagnostic Code 8108, which pertains to narcolepsy and directs the rater to rate the disability as petit mal epilepsy under Diagnostic Code 8911, is the most closely analogous diagnostic code.  38 C.F.R. § 4.84 (2011).

Under Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating. A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a (2011).

To warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. 38 C.F.R. § 4.121 (2011). 

Under the general formula for major and minor epileptic seizures, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent rating is assigned when there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly.  A 60 percent rating is assigned when there is an average of at least one major seizure in four months over the last year; or nine to 10 minor seizures per week.  An 80 percent rating is assigned when there is an average of at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is warranted when there is an average of one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011). 

When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  There will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures, Notes (1)-(3) (2011). 

The Veteran had a VA general medicine examination in May 2003.  It was noted that he had been issued a permanent profile for no exertional activity due to vasovagal syndrome.  No medications were used to treat it and he was asymptomatic.  

At August 2004 VA treatment the Veteran said that he had felt dizzy the previous morning and had not taken anything for it.

The Veteran had a VA neurological examination in March 2005 at which he said that he got light headed and unsteady after strenuous activity, going up in an elevator, running, and getting up from the floor.  The examination was normal and the Veteran was diagnosed with status post vasovagal syndrome.

At September 2005 VA treatment the Veteran complained of dizziness and sweating for the past two days.  The assessment was non-specific dizziness/diaphoreses.  The treating physician did not feel that further treatment was needed.

At the January 2007 VA general medicine examination the Veteran said that he had headaches two to three times a month that were triggered by a vasovagal reaction.  The headaches lasted for 30 to 60 minutes, resolved without treatment, were not prostrating, and caused no functional loss, fatigue or weakness.  A neurological examination was normal.  The Veteran was diagnosed with vasovagal syndrome with secondary vascular headaches.
At February 2007 VA treatment the Veteran said that he had gotten dizzy that morning when standing up, causing him to fall over backwards.  The Veteran reported at August 2007 primary care treatment that the previous May he was driving a motorcycle when he passed out, causing him to fall.  When he stood up quickly or bent over and straightened up quickly, he could experience a sensation of lightheadedness.  

In November 2008 the Veteran was sitting when he started feeling lightheaded.  He got up to get water and passed out, falling face forward and splitting open his chin.  No seizure activity was noted by bystanders.

The Veteran testified at the June 2009 hearing that he had last lost consciousness the prior November.  There were frequent episodes of dizziness, and three or four major episodes over the past 16 months.  He further testified that he had minor seizures on a daily basis.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran's vasovagal syndrome has not manifested to the level of a 20 percent evaluation at any time during the initial period on appeal.  While the Veteran testified that he has minor seizures on a daily basis, to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121.  The Veteran's medical records do not indicate that he has complained of seizures or that he has had one that has been witnessed or verified by a physician.  Therefore, he cannot qualify for a 20 percent evaluation under Diagnostic Code 8911 for having at least 1 major seizure or 2 minor seizures in the last 6 months.  See 38 C.F.R. § 4.124a.  Furthermore, there are not other Diagnostic Codes that apply.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected vasovagal syndrome, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a rating greater than 10 percent for the Veteran's vasovagal syndrome is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

C.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities, and no interference with employment has been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cervical disc disease with multiple disc herniations is denied.

Entitlement to an initial evaluation in excess of 20 percent for residuals of a fracture of the L3-4 transverse process and L5-S1 disc herniation is denied.
Entitlement to an initial evaluation in excess of 10 percent for vasovagal syndrome is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


